                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

CHRISTOPHER BREWER                                                           PLAINTIFF

v.                            CASE NO. 5:17-CV-00177 BSM

JEREMY LAMAR RIDGLE,
SHEILA MATTHEWS, and
QUINTON PALMER                                                           DEFENDANTS

                                        ORDER

       The motions for mistrial of Sheila Matthews and Quinton Palmer were granted at the

close of evidence for the reasons stated from the bench. Christopher Brewer’s claim against

Jeremy Lamar Ridgle was submitted to the jury. The jury deadlocked, and a mistrial was

declared. Brewer’s claim against Ridgle shall be tried to a new jury at the earliest

convenience of the parties.

       IT IS SO ORDERED this 19th day of April 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
